DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9, 10, 12, 13, and 21 are pending.
Claims 12 and 13 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-7, 9, 10, and 21 are presented for examination.
Claims 1-7, 9, 10, and 21 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, and 10 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
substantially immediately" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “substantially immediately” as employed by the instant claims implies some modification of the time period in which the otherwise “immediate” release of the agents contained within the compositions claimed is to commence; however, applicants provide no guidance as to where a distinction between a “substantially immediate” release of agents and a “delayed release” of agents may fall, absent which the skilled artisan is left to inappropriately speculate.  See, e.g., In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim).  As a result, applicants claims cannot be said to have particularly pointed out and distinctly claimed the subject matter of the invention, and the claims indefinite as a result.  For purposes of compact prosecution, the instantly claimed “substantially immediately” will be interpreted as equivalent to the art-recognized “immediately” or “immediate release” dosage forms.
Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
Applicants actually advance no substantive argument concerning the indefiniteness of the above referenced claims, merely pointing out that the same phrasing applicants have utilized appears in the art of record.  As the art of record is not undergoing examination at this time, this is irrelevant to the indefiniteness of the instant claims, and the rejection of Claims 1-7, 9, and 10 as indefinite stands for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Midha (U.S. 6,340,476), in view of Gadre (U.S. 2010/0166864).
Applicants claims are directed to tablet pharmaceutical dosage forms which combine three populations of dosage unit cores containing a stimulant selected from either of methylphenidate or amphetamine, where the first dosage units are configured to provide for “substantially immediate” release of the stimulant, the second dosage units are configured to release the stimulant within a window of about 2-5 hours after the dosage form is administered, 
Midha describes pulsatile dosage forms of methylphenidate which contain three dosage units, each providing a different drug release profile.  (Abs.).  Midha indicates that drug-containing particles or beads may be compressed together into a single tablet having the drug-containing dosage units representing integral but discrete segments, (Col.3, L.14-17; Col.5, L.10-22), and in an alternatively described embodiment may be dispersed within a matrix containing any of a variety of pharmaceutically acceptable excipients, addressing limitations of Claim 1.  (Col.6, L.41-54).  Midha specifically indicates that “the individual dosage units…represent integral but discrete segments thereof” addressing the language concerning the fact that the first prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Midha describes these dosage units as being prepared by, for example, coating cores of drug-containing compositions with various degrees of coating materials, or imbedding them within any of a variety of excipients, addressing the “erosion matrix” limitations of Claim 1.  (Col.5, L.31-41; Col.6, L.16-40).  Midha indicates that the typical dosage to be contained within the dosage form falls within the range of about 5-100mg, however allowing for alteration to this dosing regimen to account for any of a variety of factors, (Col.10, L.12-18), with the total dose being divided so that the first and second doses are approximately the same, with the third dose preferably approximately half of either of the first or second doses; suggested dosage ranges fall within the range of 2-20mg for the first or second doses.  (Col.11, L.53 - Col.12, L.8).  (Col.8, L.22-41).  This suggests a dosage form whereby about 40% of the drug is to be contained within each of the first and second dosage units, and about 20% in the third dosage unit: these values either overlap or approximate and therefore render obvious the limitations of Claims 2-7.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical).  Midha discloses an exemplary embodiment where the first, second, and third doses are manufactured by forming an immediate release core particle, described as releasing the agent contained therein within 1-2 hours after administration, then coating some of these immediate release particles to provide particles which delay dissolution of those immediate release particles until 3-5 or 7-9 hours following ingestion, (Col.11, L.53 - Col.12, L.8), ranges which overlap and therefore renders obvious the “released over a time period of from about 45-90 minutes, or “from about 60 minutes to 90 minutes” limitations of instant Claims 9 and 10.  See Peterson, supra.  As Midha describes the immediate release portions as suitable for "releasing the active agent within 1-2 hours following administration," (Col.11, L.56-57), and it is this immediate release portion which is provided with a coating to delay release as appropriate for the second and third dosage populations, the skilled artisan would conclude that the second and third dosage units described by Midha would be released over a period of time of between about 60-120 minutes, a range which overlaps and therefore renders obvious the limitations of the instant Claims.  In re Wertheim, supra.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed methylphenidate dosages and release windows from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Despite this, Midha does not specifically indicate that, for example, the immediate release core portion of the dosage form described as suitably being provided as cores in a matrix is to be found “partially surrounded” by the erosion matrix.

It therefore would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have configured the pulsatile release matrix dosage formulations described by Midha to provide the immediate release portion of the methylphenidate cores incorporated into the matrix on the surface of the matrix tablet.  This is because that portion of the active agent of Midha is described as providing for an immediate release pulse of the agent, and Gadre indicates that physically configuring a portion of drug on the surface of an erodible matrix provides for the immediate release of the agent so coated.  The instant claims therefore appear little more than an arrangement of art-known elements with each performing the same function it had been known to perform yielding no more than one would expect.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Response to Arguments
Applicant's arguments filed 17 February 2022  have been fully considered but they are not persuasive.

Applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In addition to the exemplified capsule-contained embodiments of Midha can be found alternative, matrix-contained embodiments of pulsatile-release dosage forms.  E.g., Col.6, L.41-54.  This is sufficient teaching for a skilled artisan to appreciate that providing an erodible matrix as a carrier for the drug-containing particles was equally within the contemplation of Midha.  In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966), In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966) (establishing that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art).
Applicants argue that no specific manufacturing processes are described by Midha, and that on this basis the expectation of success in formulating such a dosage form is questionable.  Applicants are reminded that prior art is presumed to be enabling, unless and until applicants can offer evidence tending to call into question such a presumption.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Here, applicants advance no such evidence, and their assertions fail to persuade.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  


Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613